207 F.2d 328
Marion H. ALLEN, Collector of Internal Revenue, Appellant,v.W. L. CLIFTON, Jr., Appellee.Marion H. ALLEN, Collector of Internal Revenue, Appellant,v.Maurice MAY, Appellee.
No. 14061.
No. 14062.
United States Court of Appeals Fifth Circuit.
July 27, 1953.

Appeal from the United States District Court for the Middle District of Georgia.
John P. Cowart, U. S. Atty., Macon, Ga., Ellis N. Slack, Acting Asst. Atty. Gen., D. of J., Washington, D. C., for appellant.
Jos. W. Popper, Macon, Ga., Albert E. Mayer, Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the motion filed by appellant to reverse the judgment of the District Court in the above entitled cause pursuant to the joint stipulation filed and approved by this Court on July 23, 1952, 101 F.Supp. 997, and the opposition filed by appellee to said motion;


2
On consideration whereof, it is now here ordered and adjudged by this Court that the judgment of the said District Court appealed from in this cause be and the same is hereby reversed and that said cause be and it is hereby remanded to the said District Court with direction to enter a judgment in accordance with the decision of the Supreme Court of the United States in Arrowsmith v. Commissioner, 344 U.S. 6, 73 S.Ct. 71.


3
It is further ordered that a certified copy of this judgment be forwarded to the United States District Court for the Middle District of Georgia, at Macon, Georgia.